Citation Nr: 1619509	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veteran Affairs


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1967 to November 1971, December 1990 to July 1991, and November 2001 to November 2002 with additional service in the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) with the decision in August 2008, and the RO issued a statement of the case (SOC) in August 2009.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in September 2009.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

In September 2014, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disability.  See September 2015 VA examination ("Left knee condition claimed proximately due to or caused by service-connected right knee condition"); see also August 2005 VAMC Veterans Registry Clinic ("Left knee-never had injury but dx'd as overuse due to rt knee problems in 2002.")

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In September 2014, the Board remanded this claim for VA examination.  The VA examiner was instructed to consider a September 1971 report of treatment for a left knee injury, and that the Veteran was to be considered a reliable historian as to his symptoms for the period of service from December 1990 to July 1991 and November 2001 to November 2002.  See September 2014 Board Remand; see also September 2007 Formal Finding on the Unavailability of Service Records.  Upon remand, the Veteran was afforded VA examinations in September 2014, May 2015, and September 2015.  Upon a review of the examination reports, the Board finds the VA examination opinions to be inadequate.  

In September 2014, the Veteran underwent a VA examination for his left knee disorder.  See September 2014 VA examination.  The Veteran's claims file was reviewed and a physical examination was conducted.  The examiner identified that the Veteran has degenerative joint disease (DJD) of the left knee with a diagnosis from "1980."  Despite a thorough physical evaluation and review of the Veteran's medical history, the Board finds the September 2014 VA examination inadequate as no opinion regarding direct or secondary service connection was provided.  In addition, the Board notes that the September 2014 VA examiner did not elaborate upon the reference to a medical diagnosis of left knee DJD from "1980," despite this date contradicting the medical evidence of record and the Veteran's own lay testimony.  See June 2006 VA Form 21-526 ("DJD both knees...03/28/2003"), see also March 2003 VAMC Emerald Clinic note ("OA knees").  

The Veteran also underwent VA examinations in May 2015 and September 2015, for his left knee disorder.  See May 2015 VA examination; see also September 2015 VA examination.  During the May 2015 VA examination, the Veteran's claims file was reviewed and a physical examination was conducted.  The Veteran reported that he was service connected for total knee replacement (TKA) of the right knee, and that his left knee swells, locks up, and can cause pain.  The examiner identified that the Veteran has degenerative arthritis of the left knee.  The examiner concluded that the Veteran's left knee disorder was less likely than not related to his service-connected right knee disability, basing the conclusion on the rationale that the theory of "overuse" or "favoring" has been "disproven in medical literature".  Specifically, the examiner noted that there is no "biomechanical mechanism for this to occur" because for arthritis to form in a contralateral joint there needs to be "speed and shear force" which is exactly the opposite of what happens in a person with arthritis.  Rather, this contralateral effect is only demonstrated in people with a "waddling gait," which the Veteran did not demonstrate.  The examiner also noted that the Veteran did not assert any of these complaints upon discharge or during service from 1967 to 2002.  

During the September 2015 VA examination, the Veteran's claims file was reviewed and a physical examination was conducted.  See September 2015 VA examination.  The examiner identified a 2013 diagnosis of left knee joint osteoarthritis and noted in the medical history that the Veteran was being examined for a "left knee condition due to or caused by service connected right knee condition."  Physical examination revealed markedly similar results to the May 2015 VA examination.  The examiner noted the Veteran's March 2014 TKR of the right knee and the Veteran's regular use of a cane.  The examiner cited to a July 2013 knee x-ray, noting that it demonstrated "minimal degenerative changes of the left knee."  The examiner concluded that the Veteran's left knee disorder "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner explained in the rationale that a review of the medical records demonstrated only minimal arthritis in the left knee, and that at the Veteran's age of 66, "minimal changes would be expected."  The examiner further explained that if the left knee was "aggravated beyond natural progression," then the degenerative changes would be more "advanced" and "apparent" upon x-ray.

Although the May 2015 and September 2015 VA examiners provided thorough and well-supported opinions regarding whether the Veteran's left knee disorder was due to his service-connected right knee disability, there was no opinion provided regarding whether the Veteran's left knee disorder was aggravated by his service-connected right knee disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.  Moreover, neither the May 2015, nor September 2015 VA examiners provided an opinion regarding direct service connection, to include a discussion of the Veteran's 1971 left knee injury.  Moreover, the September 2015 VA examiner appears to have applied an improper legal standard in the analysis as neither the Veteran's service treatment records or the claims file in general reflect that the Veteran was unsound upon entrance into service.  See August 1967 Report of Medical Examination.  Therefore, the Board finds both the May 2015 and September 2015 VA examinations inadequate.  

Given the evidence outlined above, the Veteran should now be afforded a VA examination of his left knee with medical opinions concerning whether the Veteran's left knee disorder arose from service or is otherwise related to any incident of service, to include his September 1971 left knee injury.  An opinion is also required to determine whether his left knee disorder is aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that although the Veteran was provided VCAA notice regarding direct service connection for a left knee disorder in August 2006 and June 2007, the Veteran has not been provided with VCAA notice of the requirements for secondary service connection for his left knee disorder.  Therefore, on remand, he should be provided with such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate any and all updated treatment records.  

The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his knees, to include the identity of the facility where the Veteran stated that in 2002 he was diagnosed with "overuse due to rt knee problems."  See August 2005 VAMC Veterans Registry Clinic.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for secondary service connection for a left knee disorder. The notice must also include information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned, as compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

3.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current left knee disorder that is related to his period of service or aggravated by his service-connected right knee disability.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder is due to the Veteran's periods of service, including a September 1971 left knee injury.  The examiner is also requested to provide an opinion regarding the specific date of onset of the Veteran's left knee diagnosis, to include a discussion of the September 2014 examiner's statement that the date of onset was "1980."

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's left knee disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the right knee disability.  In discussing this inquiry, the examiner is directed to understand that the term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder, and specifically consider the Veteran a reliable historian as to his symptoms for the period of service from December 1990 to July 1991 and November 2001 to November 2002.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4. After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




